COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS



 
BRANDON
  TOMLINSON,
 
                            Appellant,
 
v.
 
SYDNA H.
  GORDON, Trustee of the Tomlinson
  Residuary Trust,
 
                           
  Appellee.


 
  '
    
  '
    
  '
    
  '
    
  '
    
 '

 


 
 
                  No. 08-12-00335-CV
 
Appeal from the
 
County
  Court at Law No. 4
 
of Dallas
  County, Texas
 
(TC# CC-12-04862)
 



MEMORANDUM
OPINION
 
            This appeal is before the Court on its own motion to
determine whether the appeal should be dismissed for want of prosecution.  Finding that Appellant has not filed a brief
or a motion for extension of time to file his brief, we dismiss the appeal.
This Court possesses the authority to dismiss an appeal for want
of prosecution when the Appellant has failed to file his brief in the time
prescribed, and gives no reasonable explanation for such failure.  Tex. R.
App. P. 38.8(a)(1); Elizondo
v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App. -- San Antonio 1998,
no writ).
On December
4, 2012, the Clerk of the Court notified Appellant that his brief was past due
and no motion for extension of time to file a brief had been received.  The Clerk also informed the parties of the
Court’s intent to dismiss the appeal for want of prosecution unless, within ten
days of the notice, a party responded showing grounds to continue the appeal.  No response has been received as of this date.
 We dismiss the appeal for want of
prosecution.  Tex. R. App. P. 38.8(a)(1), 42.3(b).
                                                                        GUADALUPE
RIVERA, Justice
January 30, 2013
Before McClure, C.J., Rivera, and Rodriguez, JJ.